Citation Nr: 0801610	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  94-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability involving 
numbness of the lower extremities, claimed as due to 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973 and from December 1990 to May 1991, which 
included service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In May 2000, the Board remanded this case to the RO for 
additional development of the evidence.  That remand also 
involved additional claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
as well as symptoms of tachycardia and high blood pressure, 
psychotic features, and dizziness, all claimed as due to 
undiagnosed illnesses.  

Following the Board's remand, the RO issued rating decisions 
in April 2002 and November 2004 granting service connection 
for PTSD and tachycardia, respectively.  In September 2005, 
the Board also granted service connection for high blood 
pressure.  And since those determinations were full grants of 
the benefits sought concerning each of those claims, they are 
no longer at issue before the Board.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997) (indicating the veteran must 
separately appeal downstream issues such as the initial 
disability rating and effective date assigned for his just 
service-connected disability).

The September 2005 Board decision also denied service 
connection for a disability involving headaches and 
dizziness, claimed as due to an undiagnosed illness.  
The Board then remanded the issue of entitlement to service 
connection for numbness of the lower extremities for 
additional development.  Therefore, this is the only 
remaining claim at issue.




FINDINGS OF FACT

1.  The numbness in the veteran's lower extremities has been 
attributed to a known clinical diagnosis, diabetic peripheral 
neuropathy.

2.  The veteran's diabetic peripheral neuropathy was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to his service.


CONCLUSION OF LAW

A disability involving numbness of the lower extremities was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
involving numbness of the lower extremities, which he claims 
is due to an undiagnosed illness.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate review.  The Board 
will then address the claim on its merits, providing relevant 
VA law and regulations, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in September 1996 and 
August 2000, as well a letters by the Appeals Management 
Center (AMC) dated in April 2004 and January 2006:  (1) 
informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession that pertains 
to his claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) [Mayfield IV].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  In addition, pursuant to the Board's 
September 2003 Remand, the veteran was afforded a VA 
examination in May 2004 to determine the likelihood that his 
numbness in his lower extremities is due to an undiagnosed 
illness.  Unfortunately, the opinion contained in that report 
is unclear, and therefore does not comply with the Board's 
remand instructions.  The Board therefore remanded the case 
again in September 2005 and asked that the same VA examiner 
provide a clearer opinion.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders.").  That 
opinion was provided in an April 2006 addendum report, and 
complies with the Board's prior remand instructions.  In 
light of this development, no further development is needed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Merits of the Claim

The veteran claims that he developed numbness in both lower 
extremities as a result of exposure to toxic fumes while 
serving in the Southwest Asia theater of operations during 
the Persian Gulf War.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a disability involving numbness of the lower extremities.  
Since these symptoms have been attributed to a diagnosis of 
diabetic peripheral neuropathy, the claim fails under the 
theory that it is due to an undiagnosed illness.  In 
addition, since diabetic peripheral neuropathy was first 
diagnosed many years after service and has not been medically 
linked to either period of service service, the claim fails 
under a direct theory of service connection.   

First, the provisions pertaining to undiagnosed illnesses do 
not apply, since the veteran's numbness in his lower 
extremities has been attributed to a known clinical diagnosis 
of diabetic peripheral neuropathy.  The record shows that 
diabetic neuropathy was first diagnosed in an August 2000 VA 
outpatient treatment record.  Then, pursuant to the Board's 
September 2003 remand, the veteran was afforded a VA 
neurological examination in May 2004 to determine whether the 
numbness in his lower extremities is due to an undiagnosed 
illness.  Unfortunately, the examiner failed to provide a 
clear opinion.  Instead, based on a review of the claims file 
as well as findings from a neurological examination, she 
stated that the veteran's diabetes "may contribute" to the 
numbness in his lower extremities (i.e., diabetic peripheral 
neuropathy), and that it is uncertain whether his potential 
exposure to toxic fumes played any significant role in his 
symptoms.  

Since this opinion is ambiguous, in that it suggests that 
some of the veteran's numbness may be due to exposure to 
toxic fumes while serving in the Persian Gulf, it does not 
comply with the Board's September 2003 remand.  As a result, 
the Board requested that the VA examiner offer another 
opinion to determine the likelihood that any of the veteran's 
numbness is his lower extremities is due to an undiagnosed 
illness.  In an April 2006 addendum report, the examiner 
opined:

In my opinion it is more likely that the patient's 
[veteran's] numbness of his feet is from his 
diabetes than it is from an undiagnosed illness.  
The numbness may impact his gait stability and 
balance and cause some increased psychological 
stress, but is not severely functionally disabling.  
It is well known that the severity of peripheral 
neuropathy associated with diabetes does not always 
parallel the severity of the hyperglycemia.  I am 
not aware of any constellation of cases from 
Persian Gulf exposure in which peripheral 
neuropathy has been documented.  The etiology of 
many peripheral neuropathies remains based on 
surmise or circumstantial evidence.  However, in 
the presence of known diabetes, there would be 
little reason to suspect an additional undiagnosed 
illness. 

Based on this opinion, it is apparent that the veteran's 
numbness in his lower extremities has been attributed to a 
known clinical diagnosis of diabetic peripheral neuropathy, 
and therefore cannot be considered as due to an undiagnosed 
illness.  Thus, there is no basis to grant service connection 
for numbness of the lower extremities on a presumptive basis 
pursuant to the provisions for undiagnosed illnesses.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).   Hence, 
service connection for numbness of the lower extremities can 
only be established on a direct basis.

However, the Board also finds that service connection for 
diabetic peripheral neuropathy is not warranted on a direct 
basis, as the evidence shows that this condition was first 
diagnosed many years after service with no medical evidence 
relating it to either period of service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records make no reference to 
numbness in either lower extremity, thereby providing highly 
probative evidence against the claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).  Indeed, the record shows that the 
veteran first reported complaints of numbness in his lower 
extremities in his December 1995 claim, over four years after 
his second period of service had ended, and that diabetic 
neuropathy was first diagnosed in August 2000, over nine 
years after his second period of service had ended.  These 
lengthy periods between service and the onset of symptoms and 
an eventual diagnosis of diabetic neuropathy provide 
additional evidence against his claim under a direct theory 
of service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also emphasizes that none of the medical records in 
the claims file includes a medical opinion concerning the 
etiology or date of onset of the veteran's diabetic 
peripheral neuropathy.  In other words, these records do not 
include a medical opinion relating the veteran's diabetic 
peripheral neuropathy to either period of military service, 
thereby providing further evidence against the claim.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim, including testimony presented at a hearing held in 
July 1996 at the RO.  His lay statements, however, are 
outweighed by the medical evidence, which, again, shows that 
his diabetic peripheral neuropathy had its onset many years 
after service and that it is unrelated to his military 
service.  While the veteran is competent to testify about his 
symptoms of numbness in his lower extremities, he is not 
competent to attribute them to an undiagnosed illness 
stemming from his service in the Persian Gulf theater.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for numbness of the 
lower extremities.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Hence, the appeal is denied.



ORDER

Service connection for a disability involving numbness of the 
lower extremities, claimed as due to an undiagnosed illness, 
is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


